                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    SCOTT R. MARCUM AND KERSTIN                                         CIVIL ACTION
    MARCUM ,
                  Plaintiff,

                   v.
                                                                        NO. 19-3873
    COLUMBIA GAS TRANSMISSION,
    LLC., COLUMBIA GAS TRANSMISSION
    COMMUNICATIONS CORPORATION,
    CROWN CASTLE INTERNATIONAL
    CORP., AND PERCHERON, LLC,
                   Defendants.

                                              MEMORANDUM

        Plaintiffs Scott and Kerstin Marcum filed a complaint seeking compensatory and punitive

damages stemming from the excavation and installation of pipes in their yard. Defendants

Columbia Gas Transmission, LLC (“Columbia”) and Crown Castle International both moved for

partial dismissal of the action.

        I.       FACTS 1

        Plaintiffs own a home in Downington, Pennsylvania. They purchased the home in 1998

subject to an easement for a pipeline granted in 1957. Plaintiffs report no issues related to that

easement. In 1999, Plaintiffs and Columbia entered into a Right of Way and Easement

Agreement for the purpose of installing an underground communications system within the area

of the Plaintiffs’ property already subject to the 1957 easement. In 2002, Columbia sought to

expand the easement to install a larger pipe. After some contest, Plaintiffs signed the new

agreement. Columbia again approached Plaintiffs to add a fiberoptic cable to the easement in

2014. Plaintiffs signed the easement agreement, at issue in this suit, in May of that year.


1
 These facts are drawn from the complaint and, for the purposes of the motion to dismiss, will be taken as true. See
Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993).
       Columbia began construction pursuant to the easement in summer of 2015. After the

construction, Plaintiffs began experiencing water and mud runoff outside the easement zone. A

mudslide damaged interior drywall in their home. In February 2018, Plaintiffs observed a

sinkhole within the easement zone. Columbia attempted to repair the sinkhole; in the course of

their repairs, Columbia realized the artery it needed to fill was much deeper than it originally

thought, and it had concerns about the integrity of the street. Around December 7, 2018,

Plaintiffs learned that the artery that needed to be filled was in the same location as the fiberoptic

cable. Plaintiffs then concluded that the water damage to their home was caused by subsurface

water channeling into the artery and the fiberoptic cable hole.

       As of the time the complaint was filed, another sinkhole was emerging in the easement

area. It will likely require additional, significant construction to close it. And new sinkholes are

expected to open in the coming months. Plaintiffs filed suit against Columbia Gas Transmission

(the primary company in charge of construction on the easement); Columbia Transmission

Communications Corporation (the initial holder of the easement); Crown Castle International

Corporation (the successor-in-interest to Columbia Communications, which was purchased in

2013); and Percheron LLC (the project manager for Columbia Gas).

       II.     LEGAL STANDARDS

       In order to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare” recitations of the elements of a

claim supported only by “conclusory statements” are insufficient. Id. at 683. Plaintiff’s

allegations must rise above mere speculation. Zavala v. Wal Mart Stores Inc., 691 F.3d 527, 542
(3d Cir. 2012) (citing Twombly, 550 U.S. at 545).

        Count I of Plaintiffs’ complaint alleges fraudulent concealment. Rule 9(b) imposes a

heightened pleading standard on fraud claims, requiring the party to plead with “particularity”

the circumstances constituting fraud. The complaint must “either describe the circumstances of

the alleged fraud with precise allegations of date, time, or place or may use some [other] means

of injecting precision and some measure of substantiation into ... allegations of fraud.” Bd. of

Trs. of Teamsters Local 863 Pension Fund v. Foodtown, Inc., 296 F.3d 164, 172 n.10 (3d Cir.

2002) (internal quotations and citations omitted).

        Columbia also brings a motion to dismiss under Rule 12(b)(1), asserting a factual

challenge to the court’s subject matter jurisdiction. More specifically, it argues that a binding

arbitration clause strips the court of jurisdiction. See Org. Strategies, Inc. v. Feldman Law Firm

LLP, 604 F. App’x 116, 119 (3d Cir. 2015); Voegele Mech., Inc. v. Local Union No. 690, -- F.

Supp.3d ----, 2019 WL 3889747, at *10 (E.D. Pa. Aug. 19, 2019). “Because at issue in a factual

12(b)(1) motion is the trial court’s … very power to hear the case there is substantial authority

that the trial court is free to weigh the evidence and satisfy itself as to the existence of its power

to hear the case.” Mortensen v. First Fed. Sav. and Loan Ass’n, 549 F.2d 884, 891 (3d Cir.

1977); see also Robinson v. Dalton, 107 F.3d 1018, 1021 (3d Cir. 1997).

        III.     ANALYSIS

        A. Fraudulent Concealment

        Plaintiffs argue that Columbia committed the tort of fraudulent concealment 2 by “failing

to disclose to plaintiffs that the proposed construction activities were likely to result in


2
  In their Memorandum in Opposition to Columbia’s Motion to Dismiss, Plaintiffs argue that they also raised the
closely related tort of fraudulent nondisclosure. But while closely related, nondisclosure is a separate tort from
fraudulent concealment. See Youndt v. First Nat’l Bank, 868 A.2d 539, 549 (Pa. Super. 2005). Plaintiffs’ complaint
specifically, and only, mentions fraudulent concealment. No fraudulent nondisclosure claim was pled.
subsidence and sinkholes in the future.” Fraudulent concealment in Pennsylvania is grounded in

Section 551 of the Restatement (Second) of Torts. Gaines v. Krawczyk, 354 F. Supp.2d 573, 587

(W.D. Pa. 2004). Plaintiffs must show:

       (1) [Defendant caused] an omission; (2) the omission was material to the
       transaction at hand; (3) the omission was made falsely, with knowledge of its falsity
       or recklessness as to whether it is true or false; (4) the omission was made with the
       intent of misleading another into relying on it; (5) the plaintiff justifiably relied on
       the omission; and (6) the resulting injury was proximately caused by the reliance.

Id. (citing Gibbs v. Ernst, 647 A.2d 882, 207 n.12 (Pa. Super. 1994)).

       In addition to those six elements, Plaintiffs also must show a special relationship that

would give rise to a duty to speak between them and the party that fraudulently concealed

information. “[M]ere silence is not sufficient in the absence of a duty to speak.” Duquesne

Light Co. v. Westinghouse Elec. Corp., 66 F.3d 604, 612 (3d Cir. 1995) (internal quotations

omitted). Most commonly, this means showing a fiduciary relationship between Plaintiffs and

Defendant. eToll, Inc. v. Elias/Savion Advertising Inc., 811 A.2d 10, 23 (Pa. Super. 2002). A

“fiduciary duty is the highest duty implied by law… . [It] requires a party to act with the utmost

good faith in furthering and advancing the other person’s interests, including a duty to disclose

all relevant information.” Yenchi v. Ameriprise Fin., Inc., 161 A.3d 811, 819–20 (Pa. 2017)

(internal citation omitted).

       A simple difference in baseline knowledge does not create a special relationship—if “a

party did not believe that the professional possessed specialized expertise worthy of trust, the

contract would most likely never take place.” eToll, 811 A.2d at 23. A special relationship

generally does not arise in a typical, arms-length business transaction unless “one party

surrenders substantial control over some portion of its affairs to the other.” Gaines, 354 F.

Supp.2d at 586. This is often described as requiring “overmastering influence” on one side or
“weakness, dependence, or trust, justifiably reposed” on the other side. eToll, 811 A.2d at 23.

         Certain relationships give rise to a fiduciary duty, and thus a duty to speak, by operation

of law, such as principal and agent, attorney and client, and partnership relationships. Yenchi,

161 A.3d at 820. Most other relationships yielding this duty are more fact specific. Id. at 811.

Thus, examples of where such special relationships have been found under Pennsylvania law are

instructive. The duty to speak often arises in the home purchase setting where one party has

unique knowledge. For example, a seller who knows of a termite infestation has a duty to tell an

unwitting buyer about it. Gaines, 354 F. Supp.2d at 586. It also frequently arises when one

party has a special vulnerability. A special relationship, requiring disclosure, thus existed

between “an elderly and infirm eighty-six-year-old widow with little formal education and, on

the other, neighbors who had befriended her” and convinced her to sell her house at an

unreasonably low price. Yenchi, 161 A.3d at 821.

         Plaintiffs allege in their complaint that Columbia owed them “a fiduciary duty to disclose

facts known to Columbia but not ascertainable by plaintiffs because those facts were material to

the transaction.” But Plaintiffs fail to identify a basis for a fiduciary duty existing between the

parties—as pled, Plaintiffs and Columbia appear to be in a standard, arms-length business

relationship. 3 “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice” to state a viable claim. Iqbal, 556 U.S. at 678. Because

Plaintiffs did not adequately plead the existence of any type of special relationship between



3
  Plaintiffs cite to Quashnock v. Frost to argue that a fiduciary duty arises whenever there is a latent or hidden risk,
and in this case, there was a latent risk in pipeline excavation. 445 A.3d 121,128 (Pa. Super. 1982). Quashnock, a
termite infestation case from an intermediate Pennsylvania court, held that a party with superior knowledge had a
duty to disclose a latent or “manifestly [] serious and dangerous condition … not readily observable upon reasonable
inspection.” Id. More recent guidance from the Pennsylvania Supreme Court, however, makes it clear that
“superior knowledge or expertise” alone does not impose a fiduciary duty. Yenchi, 161 A.3d at 823. Plaintiffs have
failed to allege any dangerous or latent defect or superior knowledge going beyond that of a typical, arms-length
business transaction.
Columbia and themselves, their claim for fraudulent concealment will be dismissed. 4

         B. Negligent Construction and Failure to Maintain

         Plaintiffs next alleges that Columbia’s negligent construction and failure to maintain the

property resulted in damages for loss of value, loss of the right to quiet enjoyment of their

property, and physical damage to their home and property. Columbia argues first that these

claims are governed by an arbitration clause, and in the alternative, that they are barred by the

gist of the action doctrine.

                  1. The Arbitration Clause

         Columbia first argues that an arbitration clause in the 2014 Easement Amendment

Plaintiffs signed covers this claim. Under the damages provision of the contract, “Columbia

agree[d] to pay for any damage to fences, tile drains, marketable timber, crops, and the like that

is caused by the activities conducted pursuant to” the Agreement. Ex. A at 3 (emphasis added).

The next paragraph of the contract provides that, “If the amount payable for damage under the

preceding paragraph cannot be mutually agreed upon, it shall be determined by a panel of three

disinterested arbitrators. The arbitration and the award shall be limited to the amount payable for

damages pursuant to the preceding paragraph.” According to Columbia, “and the like” in the

damages provision captures Plaintiffs’ claim for damages to their house and property.

         The question whether a dispute is within the terms of an arbitration agreement is for the

Court to decide. 5 LaCourse v. Fireman’s Ins. Co. of Newark, N.J., 756 F.2d 10, 12 (3d Cir.

1985). The court must determine whether there is “an express, unequivocal agreement” to



4
 Columbia further argues that Plaintiff fails to meet other elements of fraudulent concealment and that their request
for punitive damages must be denied. As the Complaint does not sufficiently allege a fiduciary duty, the Court does
not address these arguments.
5
 The court uses state law contract principles to make this determination. Blair v. Scott Specialty Gases, 283 F.3d
595, 603 (3d Cir. 2002).
arbitrate the particular claims asserted. Guidotti v. Legal Helpers Debt Resolution, LLC, 716

F.3d 764, 773 (3d Cir. 2013).

        Columbia is correct that, by operation of the phrase “and the like,” the arbitration clause

covers more than just the items specifically listed. See In re Pennsylvania Co. for Insurances on

Lives and Granting Annuities, 11 A.2d 160, 162 (Pa. 1940). But the phrase is not limitless and

does not sweep under its breadth every possible type of damage Plaintiffs may encounter. “And

the like” is “synonymous to ‘similar to,’ having some, if not all, of the characteristics” of the

preceding phrases. See, e.g., Fischer’s Pool Swimming Club v. Towamencin Twp., 87 Pa. D. &

C. 157, 171 (Pa. Com. Pl. 1953). The preceding phrases in this instance, “fences, tile drains,

marketable timber, [and] crops,” all share certain common characteristics—namely, all relate to

property features that are distinctly separate from the home and residential use of the property.

Plaintiffs claim damage to their home, arguing that a mudslide “overwhelmed” their home and

caused interior drywall to collapse in summer 2015. And Plaintiffs allege they have suffered

continuing damage to their interior basement walls in the years since the first mudslide. They

additionally claim that extensive, disruptive construction and excavation activities conducted in

an attempt to manage the mudslides and sinkholes interfered with their right to quietly enjoy

their home. In sum, the damages Plaintiffs claim fall outside the aegis of the arbitration

provision. 6

                 2. The Gist of the Action Doctrine

        Columbia next alleges that Plaintiffs’ claim for negligent construction and maintenance

must be dismissed under the “gist of the action” doctrine. The doctrine exists to “maintain the


6
  Plaintiffs’ complaint additionally notes damages to their property, not just their home. They do not provide any
details as to what type of property damage they sustained, nor did Plaintiffs mention such damages in their Response
in Opposition to the Motion to Dismiss. The Court thus lacks sufficient information from the pleadings to determine
whether these claims fall under the arbitration agreement.
separate spheres of the law of contract and tort.” Blue Mountain Mushroom Co. v. Monterey

Mushroom, Inc., 246 F. Supp.2d 394, 402 (E.D. Pa. 2002). In short, it prevents a plaintiff from

repackaging her ordinary breach of contract claim as a tort claim. eToll, 811 A.2d at 14. The

critical distinction between a breach of contract claim and a tort claim is that the former stems

from “breaches of duties imposed by mutual consensus agreements between particular

individuals,” while the latter stems from “breaches of duties imposed by law as a matter of social

policy.” Jones v. ABN Amro Mortgage Group, Inc., 606 F.3d 119, 123 (3d Cir. 2010).

        It is the substance of the complaint, not the mere labeling by the plaintiff of a claim as a

tort, that determines what type of claim is alleged. Bruno v. Erie Ins. Co., 106 A.3d 48, 68 (Pa.

2014). But on the flipside, the “mere existence of a contract between two parties” similarly does

not automatically mean the claim lies only in contract. Id. at 69. Actions arising “directly” from

an alleged breach of a contractual duty sound in contract; actions based on “a contracting party's

separate ‘collateral’ duty to perform a contractual obligation with skill and diligence” sound in

tort. Id. at 62.

        The facts and holding of Bruno are instructive. The defendant in that case had

contractual obligations both to investigate for mold and to pay for all property damages caused

by the mold. Bruno, 106 A.3d at 71. But Plaintiffs were not alleging in their complaint that

Defendant failed to meet those obligations. Instead, the issue was that the defendant, “during the

course of fulfilling these obligations through the actions of its agents, acted in a negligent

manner by making false assurances regarding the toxicity of the mold and affirmatively

recommending to the [Plaintiffs] that they continue their renovation efforts.” Id.

        Plaintiffs in this case are likewise not alleging Columbia violated any specific term of the

contract; they do not allege Columbia built outside of the Easement zone, overextended the
temporary construction easement which was granted, or did anything else of that sort that is

grounded in the specific terms of the contract. Instead, Plaintiffs allege that, during the course of

fulfilling its contractual rights under the easement, Columbia’s negligence caused them harm,

allegations which plausibly fall under the category of Columbia’s collateral duties to perform its

contractual obligations with skill and diligence. Particularly in light of the fact that “caution

should be exercised in determining the gist of an action at the motion to dismiss stage,”

Plaintiffs’ claims for negligent construction and maintenance will not be dismissed. Caudill

Seed and Warehouse Co., Inc. v. Prophet 21, Inc., 123 F. Supp.2d 826, 834 (E.D. Pa. 2000).

       C. Pennsylvania Storm Water Management Violations

       Plaintiffs allege that all defendants violated the Pennsylvania Storm Water Management

Act (“SWMA”), 32 Pa. Stat. Ann. § 680.13, by failing to implement “such measures as are

reasonably necessary to prevent injury to plaintiffs’ property in order to (1) assure that the

maximum rate of storm water runoff is no greater after development than prior to development

activities, and (2) manage the quantity, velocity and direction of resulting storm water runoff in a

matter which otherwise adequately protects plaintiffs’ property.”

       Both Crown Castle and Columbia move to dismiss this claim. Crown Castle argues that

Section 15, which provides that “[a]ny person injured by conduct which violates the provisions

of section 13 may … recover damages caused by such violation from the landowner or other

responsible person,” was repealed. 32 Pa. Stat. Ann. § 680.15. To support that proposition,

Crown Castle cites 71 Pa. Stat. Ann. § 732-504. This law is the “repealer” provision included in

the Commonwealth Attorneys Act. That Act provides, in Section 204(c), that the then-newly

created Pennsylvania Office of Attorney General “shall represent the Commonwealth and all

Commonwealth agencies in any action brought by or against the Commonwealth or its
agencies.” This new Act required modification of the SWMA, which previously authorized the

Department of Environmental Protection to bring claims “to restrain, prevent or abate violation

of this act or of any watershed storm water plan” and to “institute an action in mandamus to

compel counties to adopt and submit” storm water management plans. 32 P.S. § 680.10, 15(b).

       The Commonwealth Attorneys Act repealer contained in 71 P.S. § 732-504 states in

relevant part that “The following acts or parts of acts are repealed insofar as they are inconsistent

with the provisions of this act: . . . Sections 10 and 15, act of October 4, 1978 (P.L. 864, No.

167), known as the ‘Storm Water Management Act.’” The Act thus repealed the provision of the

SWMA that authorized the Department of Environmental Protection to bring claims on behalf of

the Commonwealth, but had no impact on the private remedy contained in in 32 P.S. § 680.15(c),

A private right of action under the SWMA remains.

       But while Plaintiffs have the right to sue under the SWMA, other issues with their claim

as pled persist. Section 13 requires any person engaging in the alteration of land that might

impact storm water runoff to “implement such measures consistent with the provisions of the

applicable watershed storm water plan as are reasonably necessary to prevent injury to health,

safety or other property.” Id. § 680.13. Section 13 thus “requires a showing that the

landowner’s conduct violated the terms of a county-adopted watershed storm water plan.”

Lincoln Investors, L.P. v. Iing, 152 A.3d 382, 390 (Pa. Commw. 2016).

       Plaintiffs’ complaint fails to identify any watershed plan which was violated. The

complaint merely recites elements of a Section 13 violation. While Plaintiffs do identify a

watershed plan in their opposition to the Motion to Dismiss, none is found in the complaint.

“[F]ormulaic recitation of the elements of a cause of action will not do” to overcome a Motion to

Dismiss. Bell Atl. Corp, 550 U.S. at 555. Plaintiffs’ SWMA claim will be dismissed.
          D. Nuisance and Trespass to Land

          In the same count as the SWMA claim, Plaintiff also brings a nuisance and “trespass to

land by alteration of surface and subsurface drainage” claim. Columbia 7 argues that both claims

are insufficiently pled and do not give it adequate notice of how it may be liable under either

theory.

          Plaintiffs’ complaint is far from a model of clarity on these allegations. The nuisance,

trespass, and SWMA claims all are interspersed under the same heading, without significant

analysis or distinction. 8 Plaintiffs’ only reference to the nuisance claim is its allegation that the

Defendants’ “joint failure properly to construct and to maintain the pipelines within the easement

resulted in private and public nuisance.” This one sentence, which simply states that a nuisance

exists, is not adequate pleading; “mere conclusory statements[] do not suffice.” Ashcroft, 556

U.S. at 678. Plaintiffs’ nuisance claim will, thus, be dismissed.

          Plaintiffs’ trespass allegation is somewhat less sparse. They allege that Defendants

committed trespass by “diverting surface and subsurface waters onto plaintiffs’ lands and into

their home.” Civil trespass occurs when a party intentionally “[e]nters land in the possession of

the other, or causes a thing or a third person to do so.” Restatement (Second) of Torts § 158.

Taking all inferences in the Plaintiffs’ favor, Plaintiffs allege that Defendants improperly

constructed the pipelines and that, in doing so, Defendants diverted a thing, water, onto

Plaintiffs’ land. While Plaintiffs’ claims would surely benefit from a fuller articulation of the

facts, taking all inferences in Plaintiffs’ favor, they allege facts to plausibly give rise to a trespass


7
 Crown Castle also objects to the nuisance and trespass claims, but on statute of limitations grounds. These
arguments will be addressed below. See infra Section III.E.
8
 Paragraph 58 contains a suggestion that Plaintiffs may also be alleging a claim for breach of fiduciary duty. This
claim is not mentioned in the header, and none of the parties discuss it in the Motions to Dismiss. If Plaintiffs were
attempting to bring a separate breach of fiduciary duty claim, it is dismissed for failing to adequately plead the
existence of such a duty, for the reasons explained above. See supra Section III.A.
claim.

         E. Statute of Limitations Issues

         Crown Castle moves to dismiss three of Plaintiffs’ claims—negligent maintenance,

nuisance, and trespass—as barred by the statute of limitations. Plaintiffs filed their complaint on

July 24, 2019, and Crown Castle received notice on July 30, 2019. Crown Castle argues that

Plaintiffs were first aware of the alleged damage in April 2016, meaning the complaint is barred

by Pennsylvania’s two-year statute of limitations for actions sounding in tort. 42 Pa. C.S.A.

§ 5524. Plaintiffs make two arguments as to why the claims are timely. First, they argue that the

statute of limitations for the negligence and nuisance claims was tolled by the “discovery rule.”

Second, they argue that the trespass claim is timely because it is a continuing violation.

         1. The Discovery Rule

         The statute of limitations generally begins to run as soon as the plaintiff could have first

maintained an action. Fine v. Checcio, 870 A.2d 850, 857 (Pa. 2005). “Mistake,

misunderstanding, or lack of knowledge in themselves do not toll the running of the statute.” Id.

But in certain circumstances, the limitations period can be tolled. One such circumstance,

entitled the “discovery rule,” is when “the injury or its cause was neither known nor reasonably

knowable” to a plaintiff who exercised “reasonable diligence” to learn about the issue. Id. at

858. The reasonable diligence inquiry ultimately boils down to “not, what did the plaintiff know

of the injury done him? [B]ut, what might he have known, by the use of the means of

information within his reach, with the vigilance the law requires of him?” Id. (internal quotation

and citation omitted). The clock only begins to run once the plaintiff discovers or reasonably

should have discovered she was injured by another party’s conduct. Id. at 859.

         The “determination concerning the plaintiff’s awareness of the injury and its cause is fact
intensive, and therefore, ordinarily is a question for a jury to decide.” Wilson v. El-Daief, 964

A.2d 354, 362 (Pa. 2009). Plaintiffs argue that, while they realized in 2016 “defendant’s

underground fiber optic cables were likely channeling subsurface water out of the easement and

into their home,” they had no knowledge until the end of 2018 “that the fiber optic cable had

been placed, negligently, in an underground artery within the easement.” Taking all inferences

in the Plaintiffs’ favor, while Plaintiffs realized water was coming onto their property earlier,

they did not know until December 2018 that the cause was actually due to Defendants’

misconstruction of the bore hole. Plaintiffs could not see what was occurring in the easement

area under the ground until Defendants opened it up and reported their findings to Plaintiffs. The

discovery rule tolls the limitations period when “the injury or its cause” were not reasonably

knowable. Fine, 870 A.3d at 858 (emphasis added). While Plaintiffs may have seen the damage

in 2016 and theorized as its cause, a plausible reading of the allegations in the Complaint is that

they did not know what caused it such that they could bring a lawsuit earlier than they did. Thus,

“the ordinary rule should apply that factual issues pertaining to the plaintiff’s notice and

diligence are for the jury.” Wilson, 964 A.2d at 365. Plaintiffs’ negligence claims will not be

dismissed on statute of limitations grounds.

               a. Continuing Trespass

       Plaintiffs also claim that their trespass claim is timely because it is a continuing tort with

damages running into the two-year period prior to when they filed their complaint. Water

runoff-related torts can be of a permanent or continuing nature. Kowalski v. TOA PA V, L.P.,

206 A.3d 1148, 1160 (Pa. Super. 2019). To determine whether the trespass is continuing or

permanent, the Court must look to factors including: “1) the character of the structure or thing

which produces the injury; 2) whether the consequences of the [trespass/nuisance] will continue
indefinitely; and, 3) whether the past and future damages may be predictably ascertained.”

Cassel-Hess v. Hoffer, 44 A.3d 80, 87 (Pa. Super. 2012). A permanent trespass results in a

“visible change to the land” with indefinite consequences; all “past and future damages”

resulting can be immediately ascertained. Id. A continuing trespass, on the other hand, results

when it “is impossible to know exactly how many incidents of trespass will occur in the future,

or the severity of the damage that may be caused, such that the full amount of damages cannot be

calculated in a single action.” Kowalski, 206 A.3d at 1160.

       Plaintiffs allege that Crown Castle’s trespass has resulted in numerous sinkholes and

mudslides in the past, and they expect more sinkholes and mudslides to occur in the future. The

consequences of the trespass thus appear indefinite, and the damage that may be caused by future

mudslides and sinkholes cannot reasonably be ascertained. Compare with Cassel-Hess, 44 A.3d

at 87 (holding trespass to be permanent where it resulted in the creation of a standing body of

water that attracted mosquitos). Plaintiffs do not know how many more problems will arise, nor

do they know the severity or extent of damage that may be caused. Plaintiffs have alleged a

continuing trespass. Plaintiffs thus can potentially recover for damages in the two-year statutory

period preceding the suit.

       For the foregoing reasons, Columbia’s and Crown Castle’s Motions to Dismiss will be

granted in part and denied without prejudice in part. An appropriate order follows.



November 20, 2019                                    BY THE COURT:


                                                     /s/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
